t c memo united_states tax_court miriam lawrence petitioner v commissioner of internal revenue respondent joseph and margaret abraham petitioners v commissioner of internal revenue respondent docket nos filed date towner s leeper and john e leeper for petitioners gerald l brantley for respondent memorandum findings_of_fact and opinion dawson judge these consolidated cases were assigned to special_trial_judge lewis r carluzzo pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the special trial judge's opinion which is set forth below opinion of the special_trial_judge carluzzo special_trial_judge these consolidated cases are before the court on petitioners' motions for awards of reasonable administrative and litigation costs pursuant to sec_7430 a hearing was conducted on petitioners' motions in houston texas the following witnesses testified at the hearing miriam lawrence petitioner in docket no alfonso red the revenue_agent who conducted the relevant examinations sharon l haddad a certified_public_accountant retained by petitioners after the cases were docketed and gene hill the appeals officer responsible for settling the cases in addition petitioners' attorneys in these cases testified with respect to the extent and value of the services they rendered see rule a rule a model rules of professional conduct of the american bar association 1unless otherwise indicated section references are to the internal_revenue_code as amended and in effect for the relevant period references to sec_7430 are to the version in effect as amended by sec d of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3743 unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the exhibits attached thereto are incorporated herein joseph abraham and margaret abraham are husband and wife at the time when the petitions were filed in these cases all of petitioners resided in el paso texas joseph abraham abraham was an attorney at law who practiced and maintained his law offices in el paso texas miriam lawrence lawrence was his executive secretary and office manager she had been employed by him from july of until february of during the years and lawrence was also engaged in a real_estate business and some form of home- based clothing and jewelry sales business revenue_agent alfonso red agent red conducted an examination of the abrahams' joint federal_income_tax return he also examined lawrence's and federal_income_tax returns in the course of his examinations among other things agent red reviewed bank statements relating to numerous bank accounts maintained by abraham and bank statements and canceled checks of several bank accounts maintained by lawrence he discovered that substantial funds were being withdrawn from bank accounts maintained by abraham and deposited into bank accounts maintained by lawrence and vice versa - -4 using the bank_deposits analysis indirect method of determining income agent red concluded that lawrence understated her income for the years and agent red also concluded that many of the deposits made into abraham's bank accounts from checks drawn on one of lawrence's bank accounts represented income to him the major adjustments the omitted income adjustments in the notices of deficiency were made in accordance with the conclusions drawn by agent red as a result of his reviews of the various bank accounts maintained by either abraham or lawrence because petitioners focused on these adjustments in connection with the motions here under consideration we do likewise i federal_income_tax returns none of the relevant federal_income_tax returns were placed in the record however from other evidence presented we have a limited understanding of what information was contained on petitioners' returns a miriam lawrence lawrence untimely filed her federal_income_tax return in october of she reported her salary from her employment 2in the notice_of_deficiency pertaining to lawrence the adjustment is entitled income in the abrahams' notice_of_deficiency the adjustment is entitled gross_receipts - -5 with abraham in the amount of dollar_figure in addition on a schedule c she reported dollar_figure in gross_receipts from her other businesses after various deductions she reported taxable_income of dollar_figure for the year her federal_income_tax return was apparently timely filed for that year she reported dollar_figure in salary from her employment with abraham and on a schedule c dollar_figure in gross_receipts from her other businesses after various deductions she reported taxable_income of dollar_figure for the year as best we can tell from the record there was nothing on lawrence's returns that indicated that she was indebted to abraham during the years and b joseph and margaret abraham on a schedule c included with the abrahams' federal_income_tax return abraham reported gross_receipts in the amount of dollar_figure from his law practice although there is some information with respect to specific expenses deducted on the schedule c the record does not reveal whether petitioners reported a net_profit_or_loss from abraham's practice of law we are unsure as to the extent nature or source of other income that might have been reported on their return it appears that the abrahams elected to itemize deductions for the year on their return they reported taxable_income in the amount of - -6 dollar_figure as best we can tell from the record there is nothing on the abrahams' return that indicates that abraham was a creditor of lawrence during the year ii bank accounts and business records a miriam lawrence during the year lawrence maintained at least two checking accounts during that year she made deposits into these accounts in excess of dollar_figure of this amount dollar_figure consisted of checks drawn on one of the accounts maintained by abraham and dollar_figure consisted of currency deposits of dollar_figure or more she wrote checks totaling over dollar_figure on these two accounts included in this amount were in excess of dollar_figure in checks written to abraham over dollar_figure in checks written to texas national bank almost dollar_figure in checks written to american finance co over dollar_figure in checks written for furniture and fixtures over dollar_figure in checks written to department stores over dollar_figure in checks written to american express a check or checks in the amount of dollar_figure written to the internal_revenue_service dollar_figure in checks written to el paso country club and over dollar_figure in checks written for jewelry - -7 during the year lawrence maintained at least four checking accounts and one savings account for the year she made deposits into these accounts in excess of dollar_figure of this amount in excess of dollar_figure consisted of checks drawn on one of the accounts maintained by abraham and dollar_figure consisted of currency deposits of dollar_figure or more she wrote checks totaling over dollar_figure on these accounts included in this amount were in excess of dollar_figure in checks written to abraham over dollar_figure in checks written to texas national bank over dollar_figure in checks written to continental national bank over dollar_figure in checks written to american finance co over dollar_figure in checks written for furniture and fixtures over dollar_figure in checks written to department stores over dollar_figure in checks written to american express a check or checks in the amount of dollar_figure written to the internal_revenue_service dollar_figure in checks written for furs over dollar_figure in checks written for jewelry and dollar_figure in checks made payable to herself in both years apparently some of the checks written to banks were for the purchase of cashier's checks other than the bank statements that she kept with respect to her various accounts lawrence did not maintain any books_or_records that recorded her income and deductions for the years and with respect to either her employment with abraham - -8 or her other businesses b joseph and margaret abraham there is no information in the record with respect to any personal bank accounts maintained by the abrahams during in connection with his law practice and other business or investment interests abraham maintained between and bank accounts during the year checks drawn on an account of lawrence's and cashier's checks purchased with funds from one of her accounts totaling more than dollar_figure were deposited into the accounts of abraham for each of at least five of the accounts abraham maintained a general ledger in connection with his law practice he kept various other types of books_and_records including a cash receipts journal and something referred to by lawrence as a daily cash requirements journal iii respondent's examinations the examination of lawrence's federal_income_tax return started in february of initially it was assigned to revenue_agent frances thicke on date the examination was transferred to agent red after reviewing the case file agent red discovered that several bank statements were missing he was also concerned that the transactions reflected on the bank - -9 statements that he did have appeared to be unusually large in relation to the amount of income reported on lawrence's return after agent red was assigned lawrence's examination it was expanded to include the year and she was duly notified through her then representative on date at his first meeting with lawrence's representative agent red expressed his concern over the transactions occurring between lawrence and abraham agent red was told that the transactions reflected on the bank statements were believed by the representative to be loans and repayments between the two individuals at this meeting agent red issued an information_document_request idr to lawrence's representative requesting certain missing bank statements all books_and_records relating to lawrence's business activities a list of all her bank accounts for the years and and other information lawrence did not comply with agent red's request for the missing bank statements and list of bank accounts because of the relationship between lawrence and abraham agent red was assigned the examination of the abrahams' federal_income_tax return on date agent red mailed an initial appointment letter to the abrahams along with an idr requesting among other things certain books_and_records relating to abraham's law offices information with respect to the sale of certain property information relating to certain investments and records of all loans and repayments in agent red's letter to the abrahams he requested an initial conference date of date however due to the unavailability of the abrahams' attorney towner leeper the meeting was postponed until date on date agent red was advised in a telephone conference with towner leeper that abraham had been examined for prior years similar issues had been raised and the matter had ultimately been settled mostly by concession on the government's part towner leeper wanted agent red to review the materials of the prior examination before agent red started the current examination they scheduled a meeting for the next day prior to the meeting towner leeper telephoned agent red and advised him that he was having difficulty locating the file from the prior examination and that he did not want to meet until he found the file agent red indicated that he was going to begin the examination by visiting abraham's law offices the next day agent red was advised by towner leeper that if he did so he would be physically removed from the premises apparently agent red waited for the information from towner leeper on october towner leeper met with agent red and provided certain records relating to the prior examination of abraham due to other responsibilities and the delays he encountered in attempting to obtain information with respect to lawrence's examination agent red did not work on petitioners' examinations from late date through january of on date agent red met with towner leeper and lawrence lawrence was present at this meeting in her capacity as abraham's office manager towner leeper did not represent her at this time with respect to her own examination at this meeting agent red was provided with some of the records that he had requested in his date idr to the abrahams he still had not received the information he requested in the idr issued to lawrence on date on date agent red issued a second idr to the abrahams he again asked for the daily log of cash receipts and the cash receipts journal he also asked for an explanation of the large number of transfers between accounts in response to the idr of date agent red met with towner leeper and lawrence on date agent red was not provided with the information he had requested in the idr on date in a letter to the respective representatives of petitioners agent red requested that the limitations periods relating to the examinations be extended for a period of year until october of petitioners agreed to extend the periods only until date an extension of months on date agent red issued another idr to lawrence requesting the same information that had been requested in the date idr as well as additional information on other subsequently discovered bank accounts because the idr's issued to lawrence were not fully complied with agent red issued summonses to various banks in july of seeking certain of the information that lawrence failed to provide after receiving some records directly from lawrence and some of the missing bank statements from the banks agent red prepared check and deposit spreadsheets for each of lawrence's bank accounts on date he issued yet another idr to lawrence and attached copies of the spreadsheets he had prepared from the bank records he requested that lawrence identify the source of each deposit listed on the spreadsheets and explain the purpose of the checks written on the accounts the response date for the idr was date on date lawrence telephoned agent red and requested a 1-week extension to which he agreed while waiting for the information on lawrence's examination on date agent red issued an idr to the abrahams and provided a copy of it to towner leeper among other things the idr specifically requested records and information with respect to loans made by taxpayers to all third parties including miriam lawrence in with respect to many of abraham's bank accounts reviewed by agent red the idr requested an explanation as to why are a large amount of transfers being made from and to this account from other accounts once again agent red requested the daily logs of cash receipts and the cash receipts journals for abraham's law practice the response date for this idr was date also on date lawrence telephoned agent red and asked that the response date for the date idr issued to her be extended once again this time she requested that it be extended until date in addition she indicated that she needed to have her records returned to her so that she could respond in response to her request agent red asked that she extend the period of limitations until date she declined to do so on date lawrence retrieved what records she had provided to agent red on date the response date for the date idr issued to the abrahams agent red telephoned towner leeper towner leeper advised agent red that the information was being gathered and would be provided by date given the lack of cooperation that agent red was experiencing in the examinations of petitioners after consulting with his group manager he decided to issue summonses to lawrence and to the abrahams agent red had previously issued summonses in about percent of his cases the summonses were issued on date in each case the summons requested information relating to loans and repayments the summons issued to lawrence was returnable on date on that date she appeared at the summons conference with towner leeper who now represented her at the conference lawrence either refused or failed to provide any explanation with respect to the checks she had written on or deposited in her accounts with respect to any loans between her and abraham she indicated that the only documentation for the loans consisted of the canceled checks between the two she did not know the outstanding balance of her indebtedness to abraham and with respect to any interest that he charged her she indicated that she was charged the going rate at the time of the loans the conference with respect to the summons issued to the abrahams took place on date abraham appeared together with his representative towner leeper the conference started pincite a m and agent red was advised that abraham had to leave by a m for a court appearance abraham failed to respond to many of the questions put to him at the summons conference abraham stated that he had outstanding loans to lawrence during he further stated that he did not know the terms of the loans other than that the interest he charged her was minimal iv the notices of deficiency on date respondent issued a notice_of_deficiency to lawrence determining deficiencies in her and federal income taxes in the amounts of dollar_figure and dollar_figure respectively respondent also determined that she was liable for various additions to tax for those years the deficiencies resulted from the following adjustments to her income description income contract labor dollar_figure big_number dollar_figure the notice_of_deficiency with respect to the abrahams was issued by respondent on date in which a deficiency in their federal_income_tax in the amount of dollar_figure was determined respondent also determined that they were liable for various additions to tax for the year in issue the deficiency resulted from the following adjustments to their income description dollar_figure gross_receipts big_number interest expense-sch c schedule c expenses attorney big_number schedule c expenses la posta big_number big_number schedule e fall mansion big_number capital_gains_and_losses itemized_deductions big_number the bases for the adjustments made in the notices of deficiency were the conclusions formed by agent red as a result of his examinations v the docketed cases the petitions were filed in these cases on date in each case petitioners assigned error to all of the adjustments made in the notices of deficiency with respect to the omitted income adjustment in her petition lawrence alleged that the revenue_agent used the bank_deposit_method to determine that petitioner had realized additional income without any inquiry of petitioner to identify the nature of the deposits likewise the abrahams in an amendment to their petition alleged that the unreported income was determined under the bank deposit plus cash expenditure method without inquiry into non-taxable transfers and loans no consideration of beginning cash nor any likely source_of_income the petitions were filed on behalf of petitioners by towner leeper who remains counsel of record in these cases in connection with the adjustments resulting from agent red's review of the various bank accounts the positions taken by respondent in her answers are the positions that respondent took in the notices of deficiency that is unexplained bank_deposits represent taxable_income to the depositor after the cases were docketed they were assigned to appeals officer gene hill sharon haddad haddad a certified_public_accountant was hired by petitioners in connection with appeals officer hill's consideration of the cases petitioners requested that the court continue the cases from a scheduled trial session so that haddad would have additional time to complete an analysis of agent red's examination prior to meeting with appeals officer hill haddad eventually completed her analysis and prepared several reports that focused on the adjustments made to the abrahams' income her analysis and reports were limited to the year one of the reports the transfer report that she prepared contained a side-by-side comparison of the numerous bank account transactions between abraham and lawrence the transfer report did little more than reproduce certain of abraham's records and in a different format present schedules prepared by agent red haddad testified to this effect at the hearing in preparing the transfer report haddad relied upon the representations made to her by petitioners or on their behalf by their attorneys that the questioned deposits reflected on the various bank statements did not represent taxable_income to either abraham or lawrence haddad also had access to certain records of abraham's law practice that had not been provided to agent red specifically she was given what were referred to by lawrence as daily cash requirements journals on date appeals officer hill was presented with the reports prepared by haddad based upon his review of these reports on date he advised petitioners' representatives of respondent's concession of the omitted income and other adjustments on date the court entered stipulated decision documents in these cases in connection with petitioners' motions here under consideration the stipulated decisions were vacated and filed as stipulations of settlement on date opinion generally sec_7430 provides that in order to be entitled to an award for reasonable administrative and litigation costs the claimant must be a prevailing_party sec_7430 in order to be considered a prevailing_party the claimant must establish that the position_of_the_united_states in the proceeding was not substantially justified the claimant prevailed with respect to the amount in controversy or with respect to the most significant issue presented and the claimant met the net_worth requirements of u s c sec d b on the date the petition was filed in addition to the above the claimant must also establish that all administrative remedies have been exhausted insofar as litigation costs are concerned that the claimant has not unreasonably protracted the proceedings and that the amount of costs claimed is reasonable sec_7430 the moving party bears the burden_of_proof with respect to each of the above-listed elements rule e respondent objects to petitioners' motions on several grounds first she argues that her position was substantially justified secondly she argues that petitioners have unreasonably protracted the proceedings thirdly she argues that abraham has failed to satisfy the net_worth requirements fourthly she argues that a fee arrangement between counsel and petitioners precludes any award under sec_7430 lastly respondent argues that the amounts of costs and attorney's_fees that petitioners are seeking are not reasonable i the substantial justification of respondent's position until her appeals officer conceded the cases in response to information not previously provided to the revenue_agent respondent's position in this matter was that the unexplained bank_deposits to the accounts of lawrence and abraham represented taxable_income to each as computed in the notices of deficiency whether respondent's position is substantially justified is a question of fact we resolve such issues by the application of a reasonableness standard see 487_us_552 construing similar language in the equal_access_to_justice_act u s c sec in considering the reasonableness of respondent's position we take into account what she knew at the time that she took the position based on the information available to her at that time see 88_tc_1329 petitioners claim that even without their cooperation agent red had the obligation to go further in his examinations they claim that haddad had no more information than agent red did and that she was able to satisfy respondent's appeals officer that the deposits in question did not represent taxable_income to either abraham or lawrence respondent argues that agent red was entitled to ask for and receive explanations with respect to the many transactions reflected on the bank statements according to respondent petitioners had an obligation to cooperate with agent red during the course of the examinations and their failure to do so resulted in the adjustments made in the notices of deficiency we agree with respondent initially we note that petitioners' statements in the petitions alleging that agent red never asked for an explanation with respect to the deposits in question are patently frivolous the idr's served upon petitioners and their representatives asked for such an explanation in clear terms in the early stages of the examinations likewise during the summons conferences which were attended by at least one counsel of record in these cases petitioners were specifically questioned about the circumstances surrounding any loans among them to the extent that any explanations were given for example as to the amount of interest charged on loans the explanations were inconsistent furthermore in the abrahams' case reference in the amendment to petition to agent red's failure to take into account non-taxable 3we cannot help but question the bona fides of petitioners' allegations on this point due to the fact that counsel was present at the summons conferences and aware of the issuance and contents of the various idr's see rule bank transfers and beginning cash is erroneous in part and irrelevant in part agent red did not include in abraham's income what were identified in his records as bank transfers and because the omitted income adjustment was based upon specific items and not upon a net_worth analysis there was no need to consider beginning cash in many respects we view petitioners' motions here under consideration as having no more merit than the above-mentioned allegations made in their respective pleadings petitioners' contention that agent red had access to the same information that haddad had access to is also meritless not only did haddad prepare her reports with petitioners' cooperation she had been given the daily cash requirements journals that were withheld from agent red there is a long line of authority for the proposition that unexplained bank_deposits are presumptively from taxable sources see eg 335_f2d_671 5th cir 96_tc_858 affd 959_f2d_16 2d cir agent red was entitled to rely upon such a presumption in the absence of any reasonable explanation to the contrary we do not view the tentative explanation given to agent red in august of by lawrence's then representative or the statements made by lawrence and abraham at the summons conferences to constitute reasonable explanations particularly in view of the extent and magnitude of the transactions the inconsistent statements made concerning interest and the complete lack of any corroborating documentation on the point after listening to days of testimony and reviewing literally thousands of pages of exhibits the court still has not heard a reasonable explanation for the transactions occurring between abraham and lawrence if the transactions represented loans between the two the loans were not reflected as such on any documents the fact that appeals officer hill accepted haddad's transfer report as support that neither abraham nor lawrence realized taxable_income from the various bank transactions occurring between the two is certainly not conclusive that agent red's adjustments and the position of respondent that resulted therefrom were unreasonable we have many times stated that the commissioner's concession of an issue does not necessarily lead to a finding that her position was not substantially justified see eg 991_f2d_359 7th cir 92_tc_760 86_tc_962 furthermore in thi sec_24 case what the appeals officer considered to be critical information was not provided to agent red haddad's reports were not prepared until after the close of agent red's examinations petitioners contend that a similar issue involving items of omitted income was raised and conceded by the government in a prior examination of abraham's income_tax return for an earlier year petitioners argue that it was unreasonable for respondent to once again pursue the issue there is nothing in the record however that indicates the level of abraham's cooperation during a prior examination or what explanations were provided in any event our view of the significance of a prior examination differs from petitioners' we note that in his date initial appointment letter to the abrahams agent red acknowledged that it might be unproductive to examine matters that had been previously considered and resolved we do not view unexplained bank_deposits to fit within the category of previously examined matters referred to in that letter petitioners' attack on the reasonableness of respondent's position is severely undermined by their failure to cooperate with agent red during the examinations cf inman v commissioner tcmemo_1996_16 agent red requested and was entitled to receive explanations for the transactions reflected on the various bank statements that he reviewed during the course of petitioners' examinations it was petitioners' obligation to provide the explanations in view of the amounts involved in the questioned transactions and petitioners' failure to cooperate agent red acted reasonably under the circumstances with the period of limitations about to expire he concluded his examinations and adjusted petitioners' incomes based upon the information available to him at the time accordingly we hold that respondent's positions in the administrative and litigation proceedings were substantially justified ii respondent's other objections to petitioners' motions because the requirements of sec_7430 are in the conjunctive 88_tc_492 our holding that respondent's position was substantially justified operates in and of itself to deny petitioners' motions consequently we need not address respondent's other objections to the motions to reflect the foregoing appropriate orders and decisions will be entered
